          Case 1:17-cv-01742-NONE-SAB Document 29 Filed 04/20/20 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7                       UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA

 9
     TRAVIS MIHALOVIC,                                  Case No. 1:17-cv-01742-NONE-SAB
10
                    Plaintiff,                          ORDER FOLLOWING INFORMAL
11                                                      CONFERENCE, MODIFYING BRIEFING
             v.                                         SCHEDULE FOR MOTION FOR
12                                                      SUMMARY JUDGMENT, AND DENYING
     CITY OF TURLOCK, et al.,                           PLAINTIFF’S EX PARTE MOTION
13
                    Defendants.                         (ECF Nos. 22, 23, 24, 25, 26, 27, 28)
14

15          On May 8, 2018, the Court issued a scheduling order in this matter setting the trial date

16 and associated pretrial deadlines in this matter. (ECF No. 11.) On August 20, 2019, pursuant to

17 the parties’ stipulation, the Court set a new dispositive motion filing deadline of April 10, 2020.

18 (ECF No. 19.) On April 10, 2020, Defendants filed a motion for summary judgment. (ECF No.

19 22.) On April 14, 2020, Plaintiff filed an ex parte motion objecting to Defendants’ certification
20 that the parties met and conferred regarding Defendants’ motion for summary judgment,

21 requesting the Court strike Defendants’ motion for summary judgment and award sanctions in

22 the amount of $4,500.00 for Plaintiff’s attorneys’ fees incurred in preparing the ex parte motion.

23 (ECF No. 23.)

24          According to Plaintiff’s ex parte motion, while the parties began the process of meeting

25 and conferring regarding settlement and the motion for summary judgment, the meet and confer

26 did not encompass all issues that needed to be discussed prior to filing the motion for summary
27 judgment, including most significantly coordination of the draft joint statement of undisputed

28 facts. (ECF No. 23 at 6.) Prior to the filing of Defendants’ motion for summary judgment, the


                                                    1
          Case 1:17-cv-01742-NONE-SAB Document 29 Filed 04/20/20 Page 2 of 4


 1 parties discussed an apparent issue with the Defendants obtaining deposition transcripts in a

 2 timely fashion, and Defendants requested a thirty-day extension of the dispositive motion filing

 3 deadline. (Id. at 6-7) Plaintiff declined to stipulate to the extension, and argue Defendants’

 4 counsel had in fact acknowledged receipt of the transcripts at that point. (Id. at 7.) On April 8,

 5 2020, Defendants provided a draft of the statement of undisputed facts for the first time prior to

 6 the April 10 dispositive motion cutoff. (Id.) Plaintiff’s counsel found this to be unacceptable

 7 given the proximity to the dispositive motion filing deadline, and on April 9, Plaintiff advised

 8 Defendants they would be filing a motion to strike, and warned Defendants they could not certify

 9 they had met and conferred in good faith on the motion for summary judgment. (Id. at 7-8.)

10 Plaintiff argues the motion for summary judgment should be stricken, and argue they would be

11 prejudiced if they have to file an opposition without proper input on the undisputed facts and

12 within the current briefing schedule. (Id. at 11.)

13            In response to the ex parte motion, on April 13, 2020, District Judge Drozd issued a

14 minute order that stated in relevant part:

15            The court believes its decision-making would be aided by the submission of a
              brief response, which defendants may file on or before April 15, 2020.
16            Alternatively, the court encourages the parties to communicate about the
              application in an attempt to resolve the issues raised therein in a mutually-
17            acceptable manner. In light of this court's extraordinary workload, the ongoing
              judicial emergency in this district, and the COVID-19 public health crisis, which
18            is further impacting court operations, it is highly unlikely that the motion will be
              addressed before mid-summer. As such, the court will entertain a stipulation that
19            extends briefing deadlines to accommodate any edits that may need to be made to
              the motion and/or any extension of the opposition and reply deadlines to obviate
20            any possible prejudice to either side.
21 (ECF No. 24.)

22            On April 14, 2020, Defendants filed a declaration in response to the Court’s minute

23 order. (ECF No. 25.) Defendants’ filing describes some meet and confer that occurred regarding

24 settlement and dismissing certain claims, and an agreement for mediation. (Id. at 2.) Defendant

25 describes Plaintiff’s previous refusal to stipulate to an extension for dispositive motions as a

26 basis for Defendants now being unwilling to provide Plaintiffs with any extension for their
27 opposition, given Plaintiff is unwilling to further meet and confer on dismissing any claims. (Id.

28 at 2-3.)


                                                        2
          Case 1:17-cv-01742-NONE-SAB Document 29 Filed 04/20/20 Page 3 of 4


 1          On April 14, 2020, Plaintiff filed a supplemental declaration. (ECF No. 26.) Plaintiff

 2 attached an email inquiring about an extension for opposition briefing, and whether Defendants

 3 would consent to magistrate jurisdiction. (Id. at 2, 7-12.) The email indicates Defendants were

 4 not agreeable to an extension for Plaintiff’s opposition brief, and did not agree to magistrate

 5 jurisdiction because there is no guarantee the case would remain with the assigned magistrate

 6 judge. (Id. at 10.)

 7          On April 16, 2020, the Court set an informal conference with the parties to be held on

 8 April, 20, 2020, to discuss the issues raised in the ex parte motion and subsequent filings. (ECF

 9 No. 27.) On April 20, 2020, the Court held the informal conference. (ECF No. 28.) Counsel

10 Kenneth Odiwe and DeWitt Lacy appeared on behalf of Plaintiff, and counsel Bruce Praet and

11 Gary DuFour appeared on behalf of Defendants. (Id.) As stated during the conference, the

12 Court is disinclined to grant Plaintiff’s ex parte motion to strike under these specific

13 circumstances, including the history of meet and confer that occurred prior to the filing of the

14 motion for summary judgment, and the availability of the less drastic remedy of extending the

15 briefing schedule to rectify any potential prejudice resulting from the date the draft statement of

16 undisputed facts was provided by Defendants’ counsel to Plaintiff’s counsel.           During the

17 teleconference, counsel for all parties were agreeable to an extension until May 4, 2020, for

18 Plaintiff to file an opposition to Defendants’ motion for summary judgment, and a deadline of

19 May 18, 2020, for Defendants to file a reply to Plaintiff’s opposition.
20 ///

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///


                                                    3
         Case 1:17-cv-01742-NONE-SAB Document 29 Filed 04/20/20 Page 4 of 4


 1          Accordingly, pursuant to the matters discussed at the informal teleconference, IT IS

 2 HEREBY ORDERED that:

 3          1.      Plaintiff’s ex parte motion to strike Defendants’ motion for summary judgment

 4                  and for sanctions (ECF No. 23) is DENIED;

 5          2.      Plaintiff shall file an opposition to Defendants’ motion for summary judgment on

 6                  or before May 4, 2020; and

 7          3.      Defendants shall file a reply to Plaintiff’s opposition on or before May 18, 2020.

 8
     IT IS SO ORDERED.
 9

10 Dated:        April 20, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     4
